Citation Nr: 0732728	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-03 475A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from November 1941 until 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1941 to December 1945.

2.  On September 26, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
that the appellant died in February 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


